DETAILED ACTION
Allowable Subject Matter
Claims 5-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galliano et al. “Evaluation of hair movement as a new insight for its visual perception” Jan. 2014 hereinafter referred to as Galliano in view of Sato US 8,428,382 hereinafter referred to as Sato.
	In regards to claim 1, Galliano teaches:
“An apparatus for measuring movement characteristics of a first hair switch, the apparatus comprising: a movement rig upon which the first hair switch is mountable, the movement rig operable to apply a forced oscillation to the first hair switch; a camera for capturing images of the first hair switch during movement of the first hair switch sample during and after application of the forced oscillation; and a computer communicably connected to the camera, the computer including a processor for processing the images and extracting quantitative measurements of the first hair switch from the images”
Galliano page 7 includes a picture, illustration and method of performing analysis on a hair switch.  This teaches a rig that provides rotational or translational movement is applied (forced oscillation) to a hair switch such that images from a plurality of cameras can be captured and subsequently processed using hair analysis and reconstruction.  Page 9 explicitly discloses the forced oscillation.
	Galliano does not explicitly teach:
“characterised in that a filter is applied to the images to remove any stray hairs detected before subsequent analysis of the images is carried out”
However filtering out stray hair is commonly known in image processing.  Sato teaches a hair image display method and display apparatus (title).  Sato column 6 lines 15-17 teaches the representation processing is used to remove the influence of hairs straying from a flow from the edge image that shows the flows of hair.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Galliano in view of Sato to have included features of “ characterised in that a filter is applied to the images to remove any stray hairs detected before subsequent analysis of the images is carried out” to perform 
In regards to claim 2, Galliano/Sato teach all the limitations of claim 1 and further teach:
“wherein the movement rig is configured to facilitate mounting of a second hair switch to the movement rig while the first hair switch is mounted to the movement rig, the movement rig further configured to apply the forced oscillation to the first hair switch and the second hair switch”
This feature is nothing more than a recitation to processing more than one hair switch at a time.  It is the mere duplication of the mounting of the first hair switch with a second hair switch.  Essentially, serial versus parallel processing, which are well-known and understood engineering issues taking into consideration the desired volume of processing and the cost of processing.  This feature, a claimed, would be obvious and is merely an engineering tradeoff between costs of implementing the system versus benefit of processing multiple components at one time.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Galliano/Sato to include the features of “wherein the movement rig is configured to facilitate mounting of a second hair switch to the movement rig while the first hair switch is mounted to the movement rig, the movement rig further configured to apply the forced oscillation to the first hair switch and the second hair switch” because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
In regards to claim 3, Galliano/Sato teach all the limitations of claim 1 and further teach:
“wherein the quantitative measurements comprise at least of: x amplitude; y amplitude; phase between the a top of the first hair switch and a bottom of the first hair switch; decay time; natural frequency; 2D area of the first hair switch, or; change on 2D area before, during, and after movement of the first hair switch”
Galliano page 10, inter alia, teach various quantitation measurements including an amplitude of the swatch L.
In regards to claim 9, Galliano/Sato teach all the limitations of claim 1 and claim 9 contains similar limitations written in method format.  It would have been an obvious implementation to practice the invention as a method.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 1.
In regards to claim 15, Galliano teach:
“A non-transitory computer readable media having computer-executable instructions embodied therein that, when executed by a processor of a computer, cause the computer to perform operations comprising:”
It would be considered an obvious implementation to practice the invention as an article.
“causing a movement rig to apply a forced oscillation to a hair switch; causing a camera to capture a first image of the hair switch while causing the movement rig to apply the forced oscillation”
Galliano page 7 includes a picture, illustration and method of performing analysis on a hair switch.  This teaches a rig that provides rotational or translational movement is applied (forced oscillation) to a hair switch such that images from a plurality of cameras can be captured 
“causing the camera to capture a second image of the hair switch after causing the movement rig to apply the forced oscillation ... extracting a first set of quantitative measurements from the first ... image ... and extracting a second set of quantitative measurements from the second ... image”
This feature is nothing more than the explicit claiming of performing the analysis on more than one image.  This is an obvious implementation as it would be considered nonsensical to use a setup as disclosed by Galliano to analyze one single image.  In fact, Galliano page 7 teaches movies acquisition of 100 images/s.  Pages 9-11 teach multiple images upon which quantitative measurements are made.
Galliano does not explicitly teach:
“applying a first filter to the first image, thereby creating a first filtered image” and “filtered [image]” and “applying a second filter to the second image, thereby creating a second filtered image” and “filtered [image]”
However filtering out stray hair is commonly known in image processing. Furthermore, it is noted that this limitation does not exclude the first filter and second filter be different filters (See claim 16 below).  This feature is nothing more than the explicit claiming of performing the analysis on more than one image.  This is an obvious implementation.  Sato column 5 lines 1-5 teaches a hair image display apparatus 1 which is capable of storing hair images (plural).  It is implicit that the filtering process would occur on each image.  Sato teaches a hair image display 
In regards to claim 16, Galliano/Sato teach all the limitations of claim 15 and further teach:
“wherein the first filter is the same as the second filter”
Sato column 5 lines 1-5 teaches a hair image display apparatus 1 which is capable of storing hair images (plural).  It is implicit that the filtering process would occur on each image which would mean the filter is the same for each image.  Sato teaches a hair image display method and display apparatus (title).  Sato column 6 lines 15-17 teaches the representation processing is used to remove the influence of hairs straying from a flow from the edge image that shows the flows of hair.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Galliano in view of Sato to have included features of “wherein the first filter is the same as the second filter” to perform image processing on a hair image to display the state of overall styling of hair clearly so as to allow evaluations of the state (Sato column 1 lines 35-36).

Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galliano in view of Sato and further in view of Ellington US 2016/0260062 hereinafter referred to as Ellington.
In regards to claim 4, Galliano/Sato teach all the limitations of claim 1 and further teach:
“wherein the computer comprises an input for receiving … data based upon … studies carried out using the first hair switch”
Galliano page 7 teaches that the movie acquisition phase is followed by a move hair analysis and software reconstruction.  These are necessarily implemented by a computer.
Galliano/Sato do not explicitly teach:
“consumer modelled [data]” and “consumer [studies]”
Ellington teaches in Figure 5 and paragraph [0063] system 10 collects product data from the product user interfaces modules 25 in regards to product development by engineers and product developers and from the consumer user interface modules 15 in regards to consumer use and opinions.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Galliano/Sato in view of Ellington to have included the features of “consumer modelled [data]” and “consumer [studies]” because it is hard for developers to communicate benefits and features properly to consumers (even to focus group participants, etc.) and it is hard for consumers to communicate needs and wants to the developers (Ellington paragraph [0007]). 
In regards to claim 10, Galliano/Sato teach all the limitations of claim 9 and claim 10 contains similar limitations as in claim 4.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422